UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7396



HENRY SINGLETARY,

                                             Petitioner - Appellant,

          versus


LAURIE F. BESSINGER, Warden; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-95-3232-3-18BC)


Submitted:   April 14, 1998                   Decided:   May 18, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Singletary, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Singletary v. Bessinger, No. CA-95-3232-3-18BC (D.S.C. Aug. 9,
1996). See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.
June 23, 1997) (No. 96-6298). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2